Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	RESPONSE TO APPLICANT’S AMENDMENT



1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/21 has been hereby entered.


2. Claims 1-11, 43-61  are pending. 

3. Newly submitted claims 59-61 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention of the elected group I, claims 1-11, now claims 1-11 and 43-58 is related to a method of determining the potency of the sample comprising FCs and /or alpha beta TCR+ T cells. The invention of newly added claim 59 is related to a method of making the immune system of the recipient chimeric with the immune system of a donor;  The invention of newly added claim 60 is related a method of preparing a therapeutic cellular composition; The invention of newly added claim 61 is related to a method of treatment with a cryopreserved cell sample. These inventions are different methods because they are different with respect to method steps, and endpoints; therefore, each method is patentable distinct.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 59-61 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.



 Claims 1-11  and 43-58 read on a method of determining the potency of a sample  comprising  FCs and/or  alpha beta TCR+ T cells are under consideration in the instant application.




Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. Claims 1-11and 43-58 stand rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter for the same reasons set forth in the previous Office Action, mailed on 07/27/21.
Applicant’s arguments filed on 09/14/21 have been fully considered but have not found convincing.
Applicant asserts that: (i) claims 59-61  are patent eligible under 35 USC 101 because they are not directed to a judicial exception; (ii)   present specification clearly demonstrates the importance of the claimed method recited in claims 1-11  and 43-58  in improving the field of the solid organ transplantation.
As initial matter, it is noted that as has been stated  above,  claims 59-61 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. 
 With regards to claims 1-11  and 43-58 
 Contrary to Applicants assertion, as has been stated previously, it is the Examiner’s position that based upon consideration of all of the relevant factors with respect to the claims 1-11 and 43-58as a whole, claims are held to claim a law of nature, and is therefore rejected as ineligible subject matter under 35 U.S.C. 101. 
The claims  1-11 and 43-58 are directed to a method of determining the potency of a  sample  comprising  FCs and/or  alpha beta TCR+ T cells.  The claims set forth laws of nature- namely relationships between the status of phosphorylation of ribosomal S6 protein (pS6) in FCs and/or  alpha beta TCR+ T cells in response to mitogenic stimulus. The relation is a consequence of the way in which an indicator i.e. the number of  FCs and/or  alpha beta TCR+ T cells  in which  pS6 is phosphorylated is an indicative of the potency (therapeutic activity) of  said cells  and thus simply describes a relation set forth by a natural law. 
In other words using two-part test to identify the claims that are drawn to a judicial exception
Step 1 – yes, drawn to a method.
Step 2A prong 1 – yes, recites a judicial exception.  In particular, the claim recites or describes the relationship between the physiological characteristic of these cells (high potency) and a biomarker (high levels of pS6 in response to a mitogen).
Step 2A prong 2 – no, the judicial exception is not integrated into a practical application.  See MPEP 2106.04(d); in short because the claim does not act on, rely on, or use the law of nature it 
Step 2B – no, does not add significantly more.  First, the two additional steps are recited at a very high level of generality – they are drawn to contacting with any mitogen and any assay to measure pS6.  Second, these are necessary data-gathering steps required to feed into the law of nature.  One cannot correlate the potency of the cells to pS6 levels unless they have been measured.  Finally, these steps are well-understood, routine and conventional.  See spec p. 4 lines 3-13 for evidence that the mitogens are known and commercially available, as well as p. 4 line 30 – p. 5 line 14 for evidence that methods of measuring pS6 are routine.  These sections of the specification also show that more specific embodiments recited in dependent claims (for example the mitogens in claim 3 and the assays recited in claim 6) are routine.
Claim 43-58 do not  claimed or predict cellular behavior in a physiological context but rather simply recited that the percentage of pS6+ cells is an indicative of the potency.  In other words, simply recited  the number of cells in the  sample that respond to mitogenic stimulus. The  difference is that claims 43-58 thus recites the law of nature more specifically than claims 1-11.  But more narrowly defining the law of nature does not make it eligible – it is still a law of nature
 The claimed method of detecting the phosphorylated pS6 does not overcome said rejection because as acknowledge in the instant  Specification , said  method was well-understood, routine, and conventional techniques that a scientist would have thought of for measuring phosphorylation of S6 ( see the Instant Specification page 4 in particular).


 Thus , the instant claims does not result in an inventive concept that transforms the natural phenomenon   ( phosphorylation of ribosomal S6 protein in FCs and/or alpha beta TCR+ cell response to mitogen stimulation ) into  a patentable invention.
As has been stated previously,
The unpatentability of laws of nature was confirmed by the U.S. Supreme Courtin Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March20, 2012). "[L]aws of nature, natural phenomena, and abstract ideas" are notpatentable. Diamondv. Diehr, 450 U. S. 175, 185 (1981); see also Bilskiv. Kappos, 561U. S. __, __ (2010) (slip op., at 5). "Phenomena of nature, though just discovered,mental processes, and abstract intellectual concepts are not patentable, as they are thebasic tools of scientific and technological work." Gottschalkv. Benson, 409 U. S. 63, 67(1972). The Supreme Court does acknowledge that it is possible to transform anunpatentable law of nature, but one must do more than simply state the law of naturewhile adding the words "apply it." See, e.g., Benson, supra, at 71-72. 
Mayo made clear that transformation into a patenteligible application requires “more than simply stat[ing] the law of nature while adding the words ‘apply it.’” Id. At 1294. A claim that recites an abstract idea, law of nature, or natural phenomenon must include “additional features”
to ensure “that the [claim] is more than a drafting effort designed to monopolize the [abstract idea, law of nature, or natural phenomenon].” Id. at 1297. For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).
In Prometheus, a method of optimizing therapeutic efficacy for treatment of an immune-mediated gastrointestinal disorder is the focus.  This method comprises a) administering 6-thioguanine to patients and b) determining the level of 6-thioguanine in the patients and c) correlate the level of 6-thioguanine, i.e. a certain level/red blood cells, with the decision whether a need for increase or decrease the amount of 6-thioguanine treatment in said patients. 
In this case, the claims inform a relevant audience about certain laws of nature. The additional steps consist of well-understood, routine, conventional activity already engaged in by the scientific community (step b-c). The additional steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. 
In Prometheus, the Court found that "[i]f a law of nature is not patentable, neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at __ (slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by'.., adding 'insignificant post-solution activity'" (quoting Diehr, supra, at 191-192)). 
The Court also summarized their holding by stating "[t]o put the matter moresuccinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
In summary, it appears a three prong tests can be drawn from this case.  First, does the case involve a process?  Second, does the claim focus on use of a natural principle, i.e. a law of nature, a natural phenomenon, or naturally occurring relation or correlation (Is the natural principle a limiting feature of the claim?)?  Third, does the claim include additional elements/steps or a combination of elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself?

"Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the 
comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to "'transform  the nature of the claim' into a patent-eligible application." Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization 
product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add "enough" to make the claims as a whole patent-eligible. The district court found, and Myriad does not 
challenge, that the elements of the second paragraphs of claims 7 and 8 "set forth well-understood, routine and conventional activity engaged in by scientists at the time of Myriad's patent applications." J.A. 93 (internal capitalization removed). Moreover, "[a]ny scientist engaged in obtaining the sequence of a gene in a patient sample would rely on these techniques." J.A. 95. Myriad does not challenge the district court's finding that "the claims contain no otherwise new process for designing or using probes, primers, or arrays beyond the use of BRCA1 and BRCA2 sequences in those processes." Appellants' Rep. Br. 5 (quoting J.A. 93-94) (alterations omitted). The second paragraphs of claims 7 and 8 do nothing more than spell out what practitioners already knew-how to compare gene sequences using routine, ordinary techniques. Nothing is added by identifying the techniques to be used in making the comparison because those comparison techniques were the well-understood, routine, and conventional techniques that a scientist would have thought of when instructed to compare two gene sequences.".

In Mayo 566 U.S., 132 S.Ct. at 1295, 101 USPQ2d at 1966-67, claim 1 stated:

1. A method of optimizing therapeutic efficacy for treatment of an immune-mediated gastrointestinal disorder, comprising:
(a) administering a drug providing 6-thioguanine to a subject having said immune-mediated gastrointestinal disorder; and 
(b) determining the level of 6-thioguanine in said subject having said immune-mediated gastrointestinal disorder, wherein the level of 6-thioguanine less than about 230 pmol 
per 8x108 red blood cells indicates a need to increase the amount of said drug subsequently administered to said subject and  wherein the level of 6-thioguanine greater than about 400 pmol per 8x108 red blood cells indicates a need to decrease the amount of said drug subsequently administered to said subject. 

The above claim was found to be ineligible in Mayo. The Supreme Court determined that the claim focused on use of a law of nature that was given weight during prosecution of the claim - specifically the relationships between concentrations of certain metabolites in the blood and the likelihood that a dosage of a thiopurine drug will  prove ineffective or cause harm. See id. 566 U.S., 132 S.Ct. at 1298, 101 USPQ2d at 1968-69. The Court analyzed the claim as follows:
The question before us is whether the claims do significantly more than simply describe these natural relations. To put the matter more precisely, do the patent claims add enough to their 

The upshot is that the three steps simply tell doctors to gather data from which they may draw an inference in light of the correlations. To put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. For these reasons we believe that the steps are not sufficient to transform unpatentable natural correlations into patentable applications of those regularities. Id. 566 U.S., 132 S.Ct. at 1298, 101 USPQ2d at 1968. 

The Court emphasized that while it takes a human action to trigger a manifestation of this relation in a particular person, the relation itself exists in principle apart from any human action. See id. 566 U.S. 132 S.Ct. at 1297, 101 USPQ2d at 1967. The additional steps integrate the relationship into the process as the administering step involves the  thiopurine drug, the determining step establishes the thiopurine drug level and the wherein clauses set forth the critical levels. The steps are not sufficient, however, to  narrow the application such that others could still make use of the naturally occurring relationship in other practical applications. The claim essentially sets forth a law of nature with generalized instructions to apply it. It is also noted that the 6-thioguanine  drug used in the aforementioned Mayo claim is a therapeutic agent which is administered to a patient. The claims recite a judicial exception in that they are drawn to a law of nature and abstract idea (aka relationship between a naturally occurring phenomenon and suitability for an art known treatment). The additional steps recited in the claim/additional claims set forth well-understood, routine and conventional activity engaged in by scientists at the time of the claimed invention. Therefore, the non-patent-ineligible elements of the claims do not add "enough" to make the claims as a whole patent-eligible.  The claims are therefore not patent-eligible in view of the Supreme Court decision in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S. Ct. 1289 (2012).

As has been recently confirmed by the United States Court of Appeals for the Federal Circuit in  UNIVERSITY OF UTAH RESEARCH FOUNDATION, THE TRUSTEES OF THE
UNIVERSITY OF PENNSYLVANIA, HSC RESEARCH AND DEVELOPMENT LIMITED
PARTNERSHIP, ENDORECHERCHE, INC., AND MYRIAD GENETICS, INC.,v.  AMBRY GENETICS CORPORATION (2014-1361, -1366) Appeals from the United States District Court for the District of Utah in Nos. 2:13-cv-00640-RJS and 2:14-md- 02510-RJS, Judge Robert J. Shelby. ( December 17, 2014) "The non-patent-ineligible elements of claims 7 and 8 do not add "enough" to make the claims as a whole patent-eligible. The district court found, and Myriad does not challenge, that the elements of the second paragraphs of claims 7 and 8 "set forth well-understood, routine and conventional activity engaged in by scientists at the time of Myriad's patent applications." J.A. 93 (internal capitalization removed). Moreover, "[a]ny scientist engaged in obtaining the sequence of a gene in a patient sample would rely on these techniques." J.A. 95. Myriad does not challenge the district court's finding that "the claims contain no otherwise new process for designing or using probes, primers, or arrays beyond the use of 
The instant claims satisfies the first two prong tests, i.e. a process involves applying a law of nature, i.e. detecting (measuring) level of one or more complement components in the subject which is an inherent known law of nature (see below prior art rejections under Hageman where the references teach measuring the level of complement components in the body and correlating an increase in level to the development or progression of AMD).  However, the features recited in the claim do not amount to significantly more that the natural principle itself.  It is similar to the Promethues case mentioned above, i.e. correlating a known amount of the analyte in the sample with a purported purpose (emphasis added).  
In the instant case, the claims inform a relevant audience about certain laws ofnature. The additional steps consist of well-understood, routine, conventional activityalready engaged in by the scientific community. The additional steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. 
In Prometheus, the Court found that "[i]f a law of nature is not patentable, theneither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at __ (slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by'.., adding 'insignificant post-solution activity'" (quoting Diehr, supra, at 191-192)). 
The Court also summarized their holding by stating "[t]o put the matter moresuccinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity alreadyengaged in by the scientific community; and those steps, when viewed as a whole, addnothing significant beyond the sum of their parts taken separately." 
The Supreme Court instructs that “[g]round breaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Myriad Genetics, Inc., 133 S. Ct. at 2117. The discovery of the BRCA1 and BRCA2 genes was a significant
contribution to the medical field, but it was not patentable. Id. at 2117.


6. No claim is allowed.


7. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 

Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).